UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TIHO MARINAC,                          :           19cv7225(DLC)
                                       :
                         Plaintiff,    :              ORDER
               -v-                     :
                                       :
MONDELĒZ INTERNATIONAL, INC., MONDELĒZ :
INTERNATIONAL HOLDINGS, LLC, and       :
MONDELĒZ GLOBAL LLC,                   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

    An Order of April 1, 2020 informed the parties that

plaintiff Tiho Marinac would be treated as if he were proceeding

pro se unless and until the pending motion for withdrawal by his

counsel, Bantle & Levy LLP, is denied.   The April 1 Order also

stated that instructions on pro se filings under the COVID-19

pandemic would be forthcoming.   Accordingly, it is hereby

    ORDERED that, pursuant to the April 1, 2020 Standing Order

issued by Chief Judge McMahon, the plaintiff, so long as he is

proceeding pro se and until further order of the Court, may

submit any filings by email to

Temporary_Pro_Se_Filing@nysd.uscourts.gov.   The plaintiff is

required to adhere to the following instructions:

    •   Documents must be in PDF format, no larger than 10
        megabytes;
    •   Documents must be attached to the email;
    •   Documents must be signed by the plaintiff by either
          a) signing by hand and then scanning the document;
          b) signing electronically using a digital signature; or
          c) by typing: “s/[Plaintiff’s Name];”
    •   The email and attached documents must contain the filer’s
        name, address, and telephone number;

    •   The subject line of the email must read “PRO SE FILING -
        19cv7225.”

The plaintiff is advised that this email address is solely for

submitting attached PDF documents for filing.     Any additional

comments, questions, correspondence, or other messages in the

email will be disregarded.

    IT IS FURTHER ORDERED that so long as plaintiff is

proceeding pro se, he should direct questions regarding

electronic filing to the Pro Se Intake Unit, available by phone

at (202) 805-0175.

    IT IS FURTHER ORDERED that the plaintiff, so long as he is

proceeding pro se, may not submit any documents or send any

emails directly to this Chambers.   The Court will disregard any

communications made directly to this Chambers.

    IT IS FURTHER ORDERED that the plaintiff is strongly

encouraged to consent to receiving electronic service of case

activity through notifications sent by email from the Court’s

Electronic Case Filing (ECF) system by submitting the attached

form, Consent to Electronic Service.   The plaintiff need not

                                2
submit a hard copy of this form.       Instead, plaintiff may submit

this form by email, in PDF format, to

Temporary_Pro_Se_Filing@nysd.uscourts.gov.

    IT IS FURTHER ORDERED that if the plaintiff is unable to

send documents by email, he may continue to submit documents by

regular mail or through the drop box located in the lobby of the

U.S. Courthouse at 500 Pearl Street, New York, New York, or the

U.S. Courthouse at 300 Quarropas Street, White Plains, New York.

    IT IS FURTHER ORDERED that Bantle & Levy LLP shall serve a

copy of this Order upon plaintiff.


Dated:   New York, New York
         April 3, 2020


                              __________________________________
                                         DENISE COTE
                                 United States District Judge




                                   3
